Relator-appellant appeals from an order *811dated May 2, 1958, dismissing a writ of habeas corpus, in which relator contends he was unlawfully detained beyond the term of his sentence. Relator-appellant pleaded guilty in Queens County Court to the crime of attempted grand larceny in the second degree, the maximum prison sentence for a first offender being two and one-half years. However, the relator-appellant, because of his age, was sentenced to Elmira Reception Center for an indefinite term under article 3-A of the Correction Law and as such he received a “ reformatory sentence ”. Under section 2184-a of the Penal Law, the term of a person so sentenced for a felony shall not exceed five years, subject to sooner termination by the Board of Parole, and in this ease although the relator-appellant has served more than two and one-half years, he is not being illegally detained. (See People ex rel. Ward v. Jackson, 286 App. Div. 942, affd. 3 N Y 2d 1020.) Order affirmed, without costs. Foster, P. J., Bergan, Gibson and Herlihy, JJ., concur.